NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 08/17/2021.  In applicant’s amendments claim 2 was cancelled, claims 1, 3, 5-10 were amended. Claims 1, 3-14 are currently pending and considered below.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-14 directed to Species non-elected without traverse.  Accordingly, claims 12-14 have been cancelled.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 08/17/2021.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the closest prior art US 20170312582 A1 (Root) in view of US 4998725 A (Watterson) and US 6123649 A (Lee) fails to teach or render obvious the adjustable resistance apparatus in combination with all of the elements and structural and functional relationships as claimed and further including a side portion, wherein the side portion further comprises: a set of winged bolts; 5a set of winged bolt slots, wherein the winged bolts slide up and down the winged bolt slots to conform to a treadmill's shape.
The prior art of record teaches support posts 16 mounted to treadmill 12, which is not considered equivalent to applicant’s invention and it would not be obvious to modify Root with side portions with winged bolts to conform to a treadmills shape without improper hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784